Title: From James Madison to Robert Patton, 22 June 1805
From: Madison, James
To: Patton, Robert


Sir
Department of State, June 22d. 1805.
  Within a few days past Mr. Alexander Cockrane Jnr. of the City of Washington presented to me for acceptance two bills of exchange, amounting together to $2666.37 ½, drawn upon me at thirty days sigh<t> by Colo. John Mercer, in part of his compensation as Commissioner under the Louisiana Convention. As the whole sum appropriated for the payment of these services was remitted to Paris in order to be there disbursed, it has happened that no fund exists here, out of which the bills can be lawfully paid, and they have therefore been noted for non-acceptance. I have caused these circumstances to be specially stated in the protest in order that Colo. Mercer might be absolved from any inference which might be made, and I have taken the liberty to mention the subject to you that you might, if you thought proper, interpose your friendship by arrangement with the holders of the bills to save Colo. Mercer from the damages, which will be the consequence of the protest for non-payment when they become due. I am &c.
James Madison
